Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 101 rejections of claims 1 and 5-8 have been withdrawn. 
Applicant’s arguments with respect to 35 U.S.C. 102 and 103 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-3 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of copending Application No. 16/445,572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-3 and 5-6 of the instant application recites substantially similar limitations in the body of claim 15-19 of the copending application except .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application
Copending application
1. A computer-implemented method comprising: 





monitoring, by one or more computer processors, real-time communications, comprising: 
replacing, by one or more computer processors, a graphical transmission icon and one or more triggers within a user interface associated with the real-time communications; 
intercepting and retaining, by one or more computer processors, the real- time communications before transmission;
identifying, by one or more computer processors, one or more topics associated with the monitored real-time communications; 
feeding, by one or more computer processors, the identified one or more topics and associated real-time communications into a solution efficacy model; 

generating, by one or more computer processors, based on one or more calculations by the solution efficacy model, an efficacy rating for the identified real-time communications; and 
generating, by one or more computer processors, a prioritization of the identified real- time communications based on the generated efficacy rating.




program instructions to monitor real-time communications, comprising:

program instruction to replace a graphical transmission icon and one or more triggers within a user interface associated with the real-time communications; 

program instructions to intercept and retain the real-time communications before transmission; 
program instructions to identify one or more topics associated with the monitored real-time communications; 

program instructions to feed the identified one or more topics and associated real- time communications into a solution efficacy model, wherein the solution efficacy model is a recurrent neural network; 
program instructions to generate based on one or more calculations by the solution efficacy model, an efficacy rating that indicates a likelihood of an effective solution for the identified real-time communications; 
program instructions to generate a prioritization of the identified real-time communications based on the generated efficacy rating, and 
program instructions to, responsive to the generated efficacy rating exceeding a threshold, alter a code base associated with a respective topic of the one or more identified topics.


retrieving, by one or more computer processors, historical communications; 
determining, by one or more computer processors, one or more topics associated with the retrieved historical communications; 
determining, by one or more computer processors, one or more solutions associated with the determined topics; and 
training, by one or more computer processors, the solution efficacy model based, at least in part, on the determined solutions and determined topics.

16. The computer system of claim 15, further comprises: 
program instructions to retrieve historical communications; 
program instructions to determine one or more topics associated with the retrieved historical communications; 
program instructions to determine one or more solutions associated with the determined topics; and 
program instructions to train the solution efficacy model based, at least in part, on the determined solutions and determined topics.
3. The method of claim 2, further comprises: 

feeding, by one or more computer processors, the identified one or more topics associated with the monitored real-time communications into the trained solution efficacy model; and 
generating, by one or more computer processors, based on one or more calculations by the trained solution efficacy 

program instructions to feed the identified one or more topics associated with the monitored real-time communications into the trained solution efficacy model; and 

program instructions to generate based on one or more calculations by the trained solution efficacy model, an efficacy rating for the fed real-time communications.
5. The method of claim 1, wherein generating the prioritization of the identified real-time communications based on the generated efficacy rating, further comprises: 

presenting, by one or more computer processors, the identified real-time communications distinguishably from prior communications based on the generated efficacy rating.



18. The computer system of claim 15, wherein generating the prioritization of the identified real-time communications based on the generated efficacy rating, further comprises: 
program instructions to present the identified real-time communications distinguishably from prior communications based on the generated efficacy rating.
6. The method of claim 5, wherein presenting the identified real-time communications, further comprises: 
transforming, by one or more computer processors, one or more stylistic elements of the real-time communications based on the generated efficacy rating, wherein stylistic elements are selected from the group consisting of: font, font size, character style, font color, background color, capitalizations, general transparency, and relative transparency; and 
presenting, by one or more computer processors, the transformed one or more stylistic elements.

19. The computer system of claim 18, wherein presenting the identified real-time communications, further comprises: 
program instructions to transform one or more stylistic elements of the real-time communications based on the generated efficacy rating, wherein stylistic elements are selected from the group consisting of: font, font size, character style, font color, background color, capitalizations, general transparency, and relative transparency; and 

program instructions to present the transformed one or more stylistic elements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US 20170063745 A1, hereinafter Banerjee) in view of Borst et al. (US 20120036147 A1, hereinafter Borst) and further in view of Frenkiel et al. (US 20140229910 A1, hereinafter Frenkiel).

Regarding Claim 1
Banerjee teaches: 
A computer-implemented method comprising: 
monitoring, by one or more computer processors, real-time communications; (Banerjee [0017] “A mechanism of the illustrative embodiments monitors an n-way chat session between multiple users.”; “chat session” reads on “real-time communications”)
identifying, by one or more computer processors, one or more topics associated with the monitored real-time communications; (Banerjee [0017] “The mechanism identifies questions that are asked to the group.”; “questions” reads on “topics”)
Banerjee [0057] “This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated.”; training of the model implies that the data are fed into the model)
generating, by one or more computer processors, based on one or more calculations by the solution efficacy model, an efficacy rating for the identified real-time communications; (Banerjee [0058] “This confidence score or measure summarizes the level of confidence that the QA system has about the evidence that the candidate answer is inferred by the input question”; “confidence score” reads on “efficacy rating”; “the evidence that the candidate answer is inferred by the input question” reads on “a likelihood of an effective solution” upon the broadest reasonable interpretation) 
generating, by one or more computer processors, a prioritization of the identified real- time communications based on the generated efficacy rating. (Banerjee [0059] “The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 370 which compares the confidence scores and measures to each other, compares them against predetermined thresholds, or performs any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question.”; “ranking” reads on “prioritization”)
Banerjee does not distinctly disclose
- replacing, by one or more computer processors, a graphical transmission icon and one or more triggers within a user interface associated with the real-time communications;

However, Borst teaches
- replacing, by one or more computer processors, a graphical transmission icon and one or more triggers within a user interface associated with the real-time communications; ([0033] “the send function on the sender's computer 12 will be disabled whenever the text box 30 contains prohibited words. Specifically, the SEND button 32 on the sender's computer is disabled and becomes “grayed out” as long as at least one word in the text box remains highlighted”; “becomes grayed out” reads on “replacing … a graphical transmission icon” and ‘send function disabled by the prohibited words’ reads on “triggers within a user interface”)
- intercepting and retaining, by one or more computer processors, the real- time communications before transmission; ([0032] “Alternatively, if the user attempts to click the send button before the system has processed the last word typed (for example if no final space or punctuation was entered), then the system may make the substitution at that time and, optionally, require the user to click the SEND button 32 again in order to transmit the message.”; the application processing the message before being sent reads on the interception and the retention of the messages)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Banerjee with the message correction of Borst in order to achieve more efficient communication between users (Borst, [0027] “Words can be, for example, traditional spellings contained in a generally accepted dictionary, such as the Oxford English Dictionary, and/or informal, inventive, 
	The combination of Banerjee and Borst does not appear to distinctly disclose
- responsive to the generated efficacy rating exceeding a threshold, altering, by one or more computer processors, a code base associated with a respective topic of the one or more identified topics.
However, Frenkiel teaches
- responsive to the generated efficacy rating exceeding a threshold, altering, by one or more computer processors, a code base associated with a respective topic of the one or more identified topics. (Frenkiel [0016][0019] “It is another exemplary feature to provide a method and a system in which a measure of similarity between a change point in the existing code and a change point in the target code base is quantified, when the measure of similarity is above a predetermined threshold a suggestion for updating the existing code is offered. … In addition, the method includes selecting a candidate mapping of the plurality of candidate mappings and automatically updating the existing source code (or the fragment thereof) based on the candidate mapping having been selected.”; “measure of similarity” reads on “efficacy rating” and “automatically updating the existing source code” reads on “altering a code base”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Banerjee, and Borst with the source code update of Frenkiel in order to achieve the desired result thereby 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee  in view of Borst and further in view of Frenkiel in view of Dheap et al. (US 2013/0336465 A1, hereinafter Dheap) and further in view of Allen et al. (US 2016/0148114  A1, hereinafter Allen).

Regarding Claim 2
Barnerjee teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- retrieving, by one or more computer processors, historical communications;
- determining, by one or more computer processors, one or more topics associated with the retrieved historical communications;
- determining, by one or more computer processors, one or more solutions associated with the determined topics; and 
	However, Dheap teaches
- retrieving, by one or more computer processors, historical communications; (Dheap [0004] “generating context data for the incoming call by analyzing the historical record to identify: a caller, a topic, a date and a stress level of the caller;”)
- determining, by one or more computer processors, one or more topics associated with the retrieved historical communications; (Dheap [0004] “generating context data for the incoming call by analyzing the historical record to identify: a caller, a topic, a date and a stress level of the caller;”)
- determining, by one or more computer processors, one or more solutions associated with the determined topics; and (Dheap [0005] “The module is further configured to compare the context data to historical records of previous calls, conduct a topic probabilities analysis by comparing the context data to the historical records of previous calls, and determine a solution for the topic based on the probabilities analysis.”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee, Borst and Frenkiel with the historical data processing of Dheap in order to improve customer service response with the better prediction of relevant answers thereby improving user experience with the customer service. (Dheap, [0003] “It would further be advantageous to improve the customer's experience with the call center while improving call center response metrics.”)
	The combination of Barnerjee, Borst, Frenkiel and Dheap does not appear to distinctly disclose:
- training, by one or more computer processors, the solution efficacy model based, at least in part, on the determined solutions and determined topics.
	However, Allen teaches:
- training, by one or more computer processors, the solution efficacy model based, at least in part, on the determined solutions and determined topics. (Allen [0019] “The historical time periods of test cases, i.e. test questions and corresponding corpus of information, and corresponding answer keys is especially important when training a QA system on such historical data.”; “test questions” reads on “determined topics” and “corresponding answer keys” reads on “determined solutions”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee, Borst, Frenkiel and Dheap with the model training of Allen in order to improve the prediction of solution efficacy model. (Allen, [0021] “Typically, the creation of answer keys for training QA systems is a manual process involving many hours of Subject Matter Expert (SME) time to generate a large enough set of answer key entries to adequately train a QA system to perform properly based on a training corpus of data.”)

Regarding Claim 3
	The combination of Barnerjee, Borst, Frenkiel, Dheap and Allen teaches all of the limitations of claim 2 and Barnerjee further teaches:
 - feeding, by one or more computer processors, the identified one or more topics associated with the monitored real-time communications into the trained solution efficacy model; (Banerjee [0057] “This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated.”; training of the model implies that the data are fed into the model; “dynamically updated” implies that the model is updated with the monitored real-time communications) and 
Banerjee [0058] “This confidence score or measure summarizes the level of confidence that the QA system has about the evidence that the candidate answer is inferred by the input question”; “confidence score” reads on “efficacy rating”)	

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Borst in view of Frenkiel in view of Dheap and in view of Allen further in view of Monk et al. (US 20140172417 A1, hereinafter Monk).
Regarding Claim 4
Barnerjee as modified by Borst, Frenkiel, Dheap and Allen teaches all of the limitations of claim 2 as cited above but does not distinctly disclose:
- wherein the one or more topics associated with historical communications are limited by a plurality of features selected from the group consisting of: identified one or more authors, related problem sets, related solutions, related programmatic conventions, and temporal events.
However, Monk teaches:
- wherein the one or more topics associated with historical communications are limited by a plurality of features selected from the group consisting of: identified one or more authors, related problem sets, related solutions, related programmatic conventions, and temporal events. (Monk [0026] “Given these constraints, the VTAS provides value to a company's corpus by detecting problematic features in a text, identifying the problems they raise, offering possible solutions to those problems and effectively communicating this information to the author and the Enterprise users of the documents.”; “corpus” reads on “topics” and  “provides value” reads on “are limited”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee, Borst, Frenkiel, Dheap and Allen with the text analysis of Monk in order to provide appropriate results for improved fidelity in communication. (Monk, [0002] “The present invention is a method and apparatus for a Vital Text Analytics System (VTAS) that improves the comprehensibility and fidelity of technical specifications, instructions, training manuals, engineering and other documents through a linguistic analysis of the lexical, syntactic, semantic, and pragmatic aspects of the text”)


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Borst in view of Frenkiel and further in view of Patfield et al. (US 2014/0201296 A1, hereinafter Patfield).
Regarding Claim 5
Barnerjee as modified by Borst and Frenkiel teaches all of the limitations of claim 1 as cited above but does not appear to distinctly disclose:
wherein generating the prioritization of the identified real-time communications based on the generated efficacy rating, further comprises: 
- presenting, by one or more computer processors, the identified real-time communications distinguishably from prior communications based on the generated efficacy rating.
Patfield teaches:
- presenting, by one or more computer processors, the identified real-time communications distinguishably from prior communications based on the generated efficacy rating. (Patfield [0018] “For example, the device analyzes the words in the message and changes the color, as displayed to the user, of words or phrases that have a significant positive or negative contribution score.”; “displayed” reads on “present” and “change the color” reads on “distinguishably”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee, Borst and Frenkiel with the message style change of Patfield in order to achieve better visibility to the users for improved messaging (Patfield, [0003] “What is needed is a system and method for improved messaging.”)

Regarding Claim 6
Barnerjee as modified by Borst, Frenkiel and Patfield teaches all of the limitations of claim 1 as cited and Patfield further teaches:
wherein presenting the identified real-time communications, further comprises:
- transforming, by one or more computer processors, one or more stylistic elements of the real-time communications based on the generated efficacy rating, wherein stylistic elements are selected from the group consisting of: font, font size, character style, font color, background color, capitalizations, general transparency, and relative transparency; (Patfield [0018] “For example, the device analyzes the words in the message and changes the color, as displayed to the user, of words or phrases that have a significant positive or negative contribution score.”; “changes” reads on “transforming”)
- presenting, by one or more computer processors, the transformed one or more stylistic elements. (Patfield [0018] “For example, the device analyzes the words in the message and changes the color, as displayed to the user, of words or phrases that have a significant positive or negative contribution score.”; “displayed” reads on “presenting”)
	Same motivation as claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Borst in view of Frenkiel and further in view of Le et al. (US 2017/0316775 A1, hereinafter Le).
Regarding Claim 7
Barnerjee as modified by Borst, Frenkiel teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
wherein the solution efficacy model is a recurrent neural network.
However, Le teaches:
- wherein the solution efficacy model is a recurrent neural network. (Le [0019] “The RNN in this context can be seen as a form of conditional neural language model, where the dialogue history provides the context for the production of the current utterance.”; “RNN” reads on “recurrent neural network”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee, Borst and Frenkiel with the recurrent neural network of Le in order to reduce perplexity of the 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Borst in view of Frenkiel and further in view of Amin et al. (US 20150378986 A1, hereinafter Amin).
Regarding Claim 8
Barnerjee, Borst and Frenkiel teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
wherein the solution efficacy model is a latent Dirichlet allocation.
However, Amin teaches:
- wherein the solution efficacy model is a latent Dirichlet allocation. (Amin [0021] “In one embodiment, the disclosed systems and methods leverage a native context as a corpus and employ various language models, such as Latent Dirichlet Allocation (“LDA”) or Singular Value Decomposition (“SVD”) to find context-dependent latent topics of the comments.”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee, Borst and Frenkiel with the latent Dirichlet allocation of Amin in order to provide context-dependent topic thereby improving accuracy in solution efficacy model (Amin, [0014] “FIGS. 9A-9C are graphs illustrating the improvement in accuracy for a given topic model based on the number of comments and a determined transferred context-aware feature determined in accordance with an example embodiment.”)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Borst in view of Frenkiel in view of Byrd et al. (US 20100104087 A1, hereinafter Byrd) and  further in view of Wu et al. (US 20070203689 A1, hereinafter Wu)

Regarding Claim 9
Barnerjee, Borst and Frenkiel teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
logging, by one or more computer processors, real-time communications, associated topics, associated solutions, and generated efficacy ratings into a linguistic corpus
However, Byrd teaches:
- logging, by one or more computer processors, real-time communications, associated topics, associated solutions, and generated efficacy ratings into a linguistic corpus (Byrd [0006] “In dialog summarization, a related application of summarization, prior art approaches rely on tf/idf (term frequency/inverse document frequency) scores, tempered with cross-speaker information linking and question/answer detection. …. Hence, unlike general open-domain dialogue summarization, which needs only to determine domain salience statistically, contact center log generation needs to identify important items from the scripted process in the interaction and attach semantic labels to information required by the script to route identified items into the correct fields of the CRM record.”; “dialog” reads on “real-time communications” and “score” reads on “efficacy ratings”; “question/answer” reads on “associated topics” and “associated solutions” and “semantic labels” reads on “a linguistic corpus” )
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee, Borst and Frenkiel with the dialog logging of Byrd in order to improve the quality of the logging data thereby improving the quality of efficacy model. (Byrd, [0005] “it can improve the quality of the logs by creating less error-prone and more consistent documentation.”)
	Barnerjee and Byrd does not distinctly disclose
- retraining, by one or more computer processors, the solution efficacy model utilizing the linguistic corpus.
	However, Wu teaches
- retraining, by one or more computer processors, the solution efficacy model utilizing the linguistic corpus. (Wu [0009] “a model retraining unit configured to retrain the bilingual word alignment model using the labeled bilingual corpus expanded by said determining unit;”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee, Borst, Frenkiel and Byrd with the model retraining of Wu in order to improve accuracy in solution efficacy model (Wu, [0070] “Thus, the new alignment result can be used to further perfect the alignment model so as to improve the accuracy of the word alignment.”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUNG W LEE/
Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129